DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN103824994)in view of Fujii et al (WO 2014/024450).
	Huang teaches a battery pack application module comprising parallel battery packs, wherein the parallel battery packs can be configured sequentially in series. The parallel battery pack comprises a control switch, multiple protection diodes, and multiple battery cells. The parallel battery pack is considered to be, at least, the first battery pack. Each of the battery cells comprises at least one battery. This is considered to constitute the at least two first cells, as claimed. Each of the protection diodes is connected in series to the battery cell. When multiple parallel battery packs are provided, the parallel battery packs are sequentially connected in series. A control circuit is provided (abstract,0006-0019).
	Huang does not explicitly teach the current interrupt device, as claimed.
	Fujii teaches a system wherein a plurality of battery cells are stacked in a power source device. Each battery cell is provided with a current breaker mechanism that interrupts the current in reaction to a rise in the internal pressure within the cell (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the current breaker mechanism of Fujii with the system of Huang in order to interrupt the current in reaction to an abnormal measurement, as a safety feature. 
	Regarding claim 2, Huang teaches a battery pack application module comprising parallel battery packs, wherein the parallel battery packs can be configured sequentially in series.
	Neither Huang nor Fujii explicitly teaches, a second battery pack without the current interrupt device. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a current interrupt device only on desired battery packs; the function of the current interrupt device is known and it would be well within the purview of an ordinarily skilled artisan to not include it with each pack. 

Claim(s) 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN103824994)in view of Fujii et al (WO 2014/024450) as applied to claim1 above, and further in view of Lu et al (CN 107123768).
Regarding claim 3, Huang and Fujii teach the system as discussed above.
Neither explicitly teaches the first cell as claimed. 
Lu teaches a single cell comprising a battery core and an electrode terminal with an inner lead-out member electrically connected to the battery core, and a current interruption apparatus between the inner lead-out member and the electrode terminal. The apparatus is located on an inner side of a cover plate, and communicates with internal gas. The apparatus comprises a conductive member and a flip member connected to the conductive member. An indentation is formed on the conductive member and surrounds a connection point for being connected to the flip member. The flip member and the conductive member can be connected to each other by means of a protruding portion welding structure surrounded by the indentation. The conductive member can be formed into a cap-like structure and a cap body is connected to the flip member. This allow for control of the current interruption (0007-0019; 0057-0063; 0108-0119). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the cell of Lu as the cell of Huang and Fujii insofar as the structure of Lu is known and would have been obvious to try without undue experimentation and with a reasonable expectation of success of control of the current interruption.
Regarding claim 4, Lu teaches a single cell comprising a battery core and an electrode terminal with an inner lead-out member electrically connected to the battery core, and a current interruption apparatus between the inner lead-out member and the electrode terminal. The apparatus is located on an inner side of a cover plate, and communicates with internal gas. The apparatus comprises a conductive member and a flip member connected to the conductive member. An indentation is formed on the conductive member and surrounds a connection point for being connected to the flip member. The flip member and the conductive member can be connected to each other by means of a protruding portion welding structure surrounded by the indentation. The conductive member can be formed into a cap-like structure and a cap body is connected to the flip member. This allow for control of the current interruption (abstract and background; figures 15-17). 
Regarding claim 5, Lu teaches an indentation is formed on the conductive member and surrounds a connection point for being connected to the flip member. The flip member and the conductive member can be connected to each other by means of a protruding portion welding structure surrounded by the indentation. The conductive member can be formed into a cap-like structure and a cap body is connected to the flip member.
None of the references teach a second welding region, as claimed. 
A second welding region is a known configuration in the art and it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have a second welding region as a means of design choice. 
Regarding claim 6, Figures 15-17of Lu show the indentation 1205 as being on a different plane than the welding structure.
Regarding claim 7, Lu teaches the flip piece and the conductor pass through a boss welding structure that is surrounded by the indentation (0007-0019). 
Regarding claim 8, Lu teaches the boss welding structure includes the boss, a connecting hole, and an annular solder joint (0007-0019). 
Regarding claim 9, Huang, Fujii, and Lu teach the system as discussed above. 
None explicitly teach the ring wall as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that a ring wall surrounding the boss of Lu is a known configuration and would have been readily utilized by an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 10, figure 21 of Lu shows the stepped structure as claimed. 
Regarding claim 11, Huang, Fujii, and Lu teach the system as discussed above. 
None explicitly teach the ring wall as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that a ring wall surrounding the boss of Lu is a known configuration and would have been readily utilized by an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 12, Huang, Fujii, and Lu teach the system as discussed above. 
None explicitly teach the ring wall as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that a ring wall surrounding the boss of Lu is a known configuration and would have been readily utilized by an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. The direction of protrusion is considered to be a matter design choice. 
Regarding claim 13, Huang, Fujii, and Lu teach the system as discussed above. 
None explicitly teach the ring structure, as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that a ring wall surrounding the boss of Lu is a known configuration and would have been readily utilized by an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 14, Lu teaches a single cell comprising a battery core and an electrode terminal with an inner lead-out member electrically connected to the battery core, and a current interruption apparatus between the inner lead-out member and the electrode terminal. The apparatus is located on an inner side of a cover plate, and communicates with internal gas. The apparatus comprises a conductive member and a flip member connected to the conductive member. An indentation is formed on the conductive member and surrounds a connection point for being connected to the flip member. The flip member and the conductive member can be connected to each other by means of a protruding portion welding structure surrounded by the indentation. The conductive member can be formed into a cap-like structure and a cap body is connected to the flip member. The hole 206 in figure 7 is considered to be the deformation cushion region(0007-0019; 0057-0063; 0108-0119). 
Regarding claim 15, Lu shows in figure 16, the flip piece 1202 being conical and configured as claimed. 
Regarding claim 16, Lu shows in figure 16, passage 1206, which is considered to be the deformation cushion region as claimed. 
Regarding claim 17, Lu shows in figure 10, the cross section is arc-shaped.
Regarding claim 18, Huang teaches the battery pack to be used in an electric vehicle (abstract).
Regarding claim 19, Huang, Fujii, and Lu teach the system as discussed above. 
None explicitly teach the ring structure, as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that a ring wall surrounding the boss of Lu is a known configuration and would have been readily utilized by an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 20, Lu teaches a single cell comprising a battery core and an electrode terminal with an inner lead-out member electrically connected to the battery core, and a current interruption apparatus between the inner lead-out member and the electrode terminal. The apparatus is located on an inner side of a cover plate, and communicates with internal gas. The apparatus comprises a conductive member and a flip member connected to the conductive member. An indentation is formed on the conductive member and surrounds a connection point for being connected to the flip member. The flip member and the conductive member can be connected to each other by means of a protruding portion welding structure surrounded by the indentation. The conductive member can be formed into a cap-like structure and a cap body is connected to the flip member. The hole 206 in figure 7 is considered to be the deformation cushion region(0007-0019; 0057-0063; 0108-0119). 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        December 5, 2022